     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 1 of 14 Page ID #:130




 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
      OTTO ARCHIVE, LLC,                          Case No.: 2:21-cv-04276-AB-PVC
11

12    Plaintiff,                                   STIPULATED PROTECTIVE
                                                   ORDER
13
      v.
14
      MH SUB I, LLC, et al.,
15

16    Defendants.
17

18
      1.     INTRODUCTION
19
             1.1    PURPOSES AND LIMITATIONS
20
             Discovery in this action is likely to involve production of confidential,
21
      proprietary, or private information for which special protection from public
22
      disclosure and from use for any purpose other than prosecuting this litigation may
23
      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24
      enter the following Stipulated Protective Order. The parties acknowledge that this
25
      Order does not confer blanket protections on all disclosures or responses to
26
      discovery and that the protection it affords from public disclosure and use extends
27

28
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 2 of 14 Page ID #:131




 1    only to the limited information or items that are entitled to confidential treatment
 2    under the applicable legal principles. The parties further acknowledge, as set forth
 3    in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 4    to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5    procedures that must be followed and the standards that will be applied when a
 6    party seeks permission from the court to file material under seal.
 7          1.2    GOOD CAUSE STATEMENT
 8          This action is likely to involve licensing rates and practices, profit and loss
 9    statements, and other valuable commercial, financial, and/or proprietary
10    information for which special protection from public disclosure and from use for
11    any purpose other than prosecution of this action is warranted. Such confidential
12    and proprietary materials and information consist of, among other things,
13    confidential business and financial information, as well as information regarding
14    confidential business practices (including information implicating privacy rights of
15    third parties), which constitutes information otherwise generally unavailable to the
16    public, or which may be privileged or otherwise protected from disclosure under
17    state or federal statutes, court rules, case decisions, or common law. Accordingly,
18    to expedite the flow of information, to facilitate the prompt resolution of disputes
19    over confidentiality of discovery materials, to adequately protect information the
20    parties are entitled to keep confidential, to ensure that the parties are permitted
21    reasonable necessary uses of such material in preparation for and in the conduct of
22    trial, to address their handling at the end of the litigation, and serve the ends of
23    justice, a protective order for such information is justified in this matter. It is the
24    intent of the parties that information will not be designated as confidential for
25    tactical reasons and that nothing be so designated without a good faith belief that it
26    has been maintained in a confidential, non-public manner, and there is good cause
27    why it should not be part of the public record of this case.
28
                                                  2
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 3 of 14 Page ID #:132




 1    2.     DEFINITIONS
 2           2.1    Action: Case No.: 2:21-cv-04276-AB-PVC
 3           2.2    Challenging Party: a Party or Non-Party that challenges the
 4    designation of information or items under this Order.
 5           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 6    how it is generated, stored, or maintained) or tangible things that qualify for
 7    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 8    the Good Cause Statement.
 9           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
10    their support staff).
11           2.5    Designating Party: a Party or Non-Party that designates information
12    or items that it produces in disclosures or in responses to discovery as
13    “CONFIDENTIAL.”
14           2.6    Disclosure or Discovery Material: all items or information, regardless
15    of the medium or manner in which it is generated, stored, or maintained (including,
16    among other things, testimony, transcripts, and tangible things), that are produced
17    or generated in disclosures or responses to discovery in this matter.
18           2.7    Expert: a person with specialized knowledge or experience in a
19    matter pertinent to the litigation who has been retained by a Party or its counsel to
20    serve as an expert witness or as a consultant in this Action.
21           2.8    House Counsel: attorneys who are employees of a party to this
22    Action. House Counsel does not include Outside Counsel of Record or any other
23    outside counsel.
24           2.9    Non-Party: any natural person, partnership, corporation, association,
25    or other legal entity not named as a Party to this action.
26           2.10 Outside Counsel of Record: attorneys who are not employees of a
27    party to this Action but are retained to represent or advise a party to this Action
28
                                                 3
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 4 of 14 Page ID #:133




 1    and have appeared in this Action on behalf of that party or are affiliated with a law
 2    firm which has appeared on behalf of that party, and includes support staff.
 3          2.11 Party: any party to this Action, including all of its officers, directors,
 4    employees, consultants, retained experts, and Outside Counsel of Record (and their
 5    support staffs).
 6          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7    Discovery Material in this Action.
 8          2.13 Professional Vendors: persons or entities that provide litigation
 9    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10    demonstrations, and organizing, storing, or retrieving data in any form or medium)
11    and their employees and subcontractors.
12          2.14 Protected Material: any Disclosure or Discovery Material that is
13    designated as “CONFIDENTIAL.”
14          2.15 Receiving Party: a Party that receives Disclosure or Discovery
15    Material from a Producing Party.
16    3.    SCOPE
17          The protections conferred by this Stipulation and Order cover not only
18    Protected Material (as defined above), but also (1) any information copied or
19    extracted from Protected Material; (2) all copies, excerpts, summaries, or
20    compilations of Protected Material; and (3) any testimony, conversations, or
21    presentations by Parties or their Counsel that might reveal Protected Material.
22          Any use of Protected Material at trial will be governed by the orders of the
23    trial judge. This Order does not govern the use of Protected Material at trial.
24    4.    DURATION
25          Even after final disposition of this litigation, the confidentiality obligations
26    imposed by this Order will remain in effect until a Designating Party agrees
27    otherwise in writing or a court order otherwise directs. Final disposition will be
28
                                                 4
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 5 of 14 Page ID #:134




 1    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 2    with or without prejudice; and (2) final judgment herein after the completion and
 3    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 4    including the time limits for filing any motions or applications for extension of
 5    time pursuant to applicable law.
 6    5.    DESIGNATING PROTECTED MATERIAL
 7          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 8    Each Party or Non-Party that designates information or items for protection under
 9    this Order must take care to limit any such designation to specific material that
10    qualifies under the appropriate standards. The Designating Party must designate
11    for protection only those parts of material, documents, items, or oral or written
12    communications that qualify so that other portions of the material, documents,
13    items, or communications for which protection is not warranted are not swept
14    unjustifiably within the ambit of this Order.
15          Mass, indiscriminate, or routinized designations are prohibited.
16    Designations that are shown to be clearly unjustified or that have been made for an
17    improper purpose (e.g., to unnecessarily encumber the case development process
18    or to impose unnecessary expenses and burdens on other parties) may expose the
19    Designating Party to sanctions.
20          If it comes to a Designating Party’s attention that information or items that it
21    designated for protection do not qualify for protection, that Designating Party must
22    promptly notify all other Parties that it is withdrawing the inapplicable designation.
23          5.2    Manner and Timing of Designations. Except as otherwise provided in
24    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26    under this Order must be clearly so designated before the material is disclosed or
27    produced.
28
                                                5
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 6 of 14 Page ID #:135




 1          Designation in conformity with this Order requires:
 2          (a) for information in documentary form (e.g., paper or electronic
 3    documents, but excluding transcripts of depositions or other pretrial or trial
 4    proceedings), that the Producing Party affix at a minimum, the legend
 5    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 6    contains protected material. If only a portion or portions of the material on a page
 7    qualifies for protection, the Producing Party also must clearly identify the
 8    protected portion(s) (e.g., by making appropriate markings in the margins).
 9          A Party or Non-Party that makes original documents available for inspection
10    need not designate them for protection until after the inspecting Party has indicated
11    which documents it would like copied and produced. During the inspection and
12    before the designation, all of the material made available for inspection will be
13    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
14    documents it wants copied and produced, the Producing Party must determine
15    which documents, or portions thereof, qualify for protection under this Order.
16    Then, before producing the specified documents, the Producing Party must affix
17    the “CONFIDENTIAL legend” to each page that contains Protected Material. If
18    only a portion or portions of the material on a page qualifies for protection, the
19    Producing Party also must clearly identify the protected portion(s) (e.g., by making
20    appropriate markings in the margins).
21          (b) for testimony given in depositions that the Designating Party identify the
22    Disclosure or Discovery Material on the record, before the close of the deposition
23    all protected testimony.
24          (c) for information produced in some form other than documentary and for
25    any other tangible items, that the Producing Party affix in a prominent place on the
26    exterior of the container or containers in which the information is stored the
27    legend “CONFIDENTIAL.” If only a portion or portions of the information
28
                                                6
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 7 of 14 Page ID #:136




 1    warrants protection, the Producing Party, to the extent practicable, will identify the
 2    protected portion(s).
 3          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4    failure to designate qualified information or items does not, standing alone, waive
 5    the Designating Party’s right to secure protection under this Order for such
 6    material. Upon timely correction of a designation, the Receiving Party must make
 7    reasonable efforts to assure that the material is treated in accordance with the
 8    provisions of this Order.
 9    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
11    designation of confidentiality at any time that is consistent with the Court’s
12    Scheduling Order.
13          6.2      Meet and Confer. The Challenging Party will initiate the dispute
14    resolution process (and, if necessary, file a discovery motion) under Local Rule
15    37.1 et seq.
16          6.3      The burden of persuasion in any such challenge proceeding will be on
17    the Designating Party. Frivolous challenges, and those made for an improper
18    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19    parties) may expose the Challenging Party to sanctions. Unless the Designating
20    Party has waived or withdrawn the confidentiality designation, all parties will
21    continue to afford the material in question the level of protection to which it is
22    entitled under the Producing Party’s designation until the Court rules on the
23    challenge.
24    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25          7.1      Basic Principles. A Receiving Party may use Protected Material that is
26    disclosed or produced by another Party or by a Non-Party in connection with this
27    Action only for prosecuting, defending, or attempting to settle this Action. Such
28
                                                 7
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 8 of 14 Page ID #:137




 1    Protected Material may be disclosed only to the categories of persons and under
 2    the conditions described in this Order. When the Action has been terminated, a
 3    Receiving Party must comply with the provisions of section 13 below (FINAL
 4    DISPOSITION).
 5          Protected Material must be stored and maintained by a Receiving Party at a
 6    location and in a secure manner that ensures that access is limited to the persons
 7    authorized under this Order.
 8          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9    otherwise ordered by the court or permitted in writing by the Designating Party, a
10    Receiving Party may disclose any information or item designated
11    “CONFIDENTIAL” only to:
12                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
13    well as employees of said Outside Counsel of Record to whom it is reasonably
14    necessary to disclose the information for this Action;
15                (b) the officers, directors, and employees (including House Counsel) of
16    the Receiving Party to whom disclosure is reasonably necessary for this Action;
17                (c) Experts (as defined in this Order) of the Receiving Party to whom
18    disclosure is reasonably necessary for this Action and who have signed the
19    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                (d) the Court and its personnel;
21                (e) court reporters and their staff;
22                (f) professional jury or trial consultants, mock jurors, and Professional
23    Vendors to whom disclosure is reasonably necessary for this Action and who have
24    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (g) the author or recipient of a document containing the information or a
26    custodian or other person who otherwise possessed or knew the information;
27

28
                                                   8
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 9 of 14 Page ID #:138




 1              (h) during their depositions, witnesses ,and attorneys for witnesses, in
 2    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 3    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 4    they will not be permitted to keep any confidential information unless they sign the
 5    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 6    agreed by the Designating Party or ordered by the court. Pages of transcribed
 7    deposition testimony or exhibits to depositions that reveal Protected Material may
 8    be separately bound by the court reporter and may not be disclosed to anyone
 9    except as permitted under this Stipulated Protective Order; and
10              (i) any mediator or settlement officer, and their supporting personnel,
11    mutually agreed upon by any of the parties engaged in settlement discussions.
12    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
13    PRODUCED IN OTHER LITIGATION
14          If a Party is served with a subpoena or a court order issued in other litigation
15    that compels disclosure of any information or items designated in this Action as
16    “CONFIDENTIAL,” that Party must:
17              (a) promptly notify in writing the Designating Party. Such notification
18    will include a copy of the subpoena or court order;
19              (b) promptly notify in writing the party who caused the subpoena or
20    order to issue in the other litigation that some or all of the material covered by the
21    subpoena or order is subject to this Protective Order. Such notification will
22    include a copy of this Stipulated Protective Order; and
23              (c) cooperate with respect to all reasonable procedures sought to be
24    pursued by the Designating Party whose Protected Material may be affected.
25          If the Designating Party timely seeks a protective order, the Party served
26    with the subpoena or court order will not produce any information designated in
27    this action as “CONFIDENTIAL” before a determination by the court from which
28
                                                 9
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 10 of 14 Page ID #:139




 1     the subpoena or order issued, unless the Party has obtained the Designating Party’s
 2     permission. The Designating Party will bear the burden and expense of seeking
 3     protection in that court of its confidential material and nothing in these provisions
 4     should be construed as authorizing or encouraging a Receiving Party in this Action
 5     to disobey a lawful directive from another court.
 6     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 7     PRODUCED IN THIS LITIGATION
 8               (a) The terms of this Order are applicable to information produced by a
 9     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
10     produced by Non-Parties in connection with this litigation is protected by the
11     remedies and relief provided by this Order. Nothing in these provisions should be
12     construed as prohibiting a Non-Party from seeking additional protections.
13               (b) In the event that a Party is required, by a valid discovery request, to
14     produce a Non-Party’s confidential information in its possession, and the Party is
15     subject to an agreement with the Non-Party not to produce the Non-Party’s
16     confidential information, then the Party will:
17                  (1) promptly notify in writing the Requesting Party and the Non-
18     Party that some or all of the information requested is subject to a confidentiality
19     agreement with a Non-Party;
20                  (2) promptly provide the Non-Party with a copy of the Stipulated
21     Protective Order in this Action, the relevant discovery request(s), and a reasonably
22     specific description of the information requested; and
23                  (3) make the information requested available for inspection by the
24     Non-Party, if requested.
25               (c) If the Non-Party fails to seek a protective order from this court within
26     14 days of receiving the notice and accompanying information, the Receiving
27     Party may produce the Non-Party’s confidential information responsive to the
28
                                                 10
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 11 of 14 Page ID #:140




 1     discovery request. If the Non-Party timely seeks a protective order, the Receiving
 2     Party will not produce any information in its possession or control that is subject to
 3     the confidentiality agreement with the Non-Party before a determination by the
 4     court. Absent a court order to the contrary, the Non-Party will bear the burden
 5     and expense of seeking protection in this court of its Protected Material.
 6     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7           If a Receiving Party learns that, by inadvertence or otherwise, it has
 8     disclosed Protected Material to any person or in any circumstance not authorized
 9     under this Stipulated Protective Order, the Receiving Party must immediately (a)
10     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
11     best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
12     the person or persons to whom unauthorized disclosures were made of all the terms
13     of this Order, and (d) request such person or persons to execute the
14     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
15     A.
16     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
17     OTHERWISE PROTECTED MATERIAL
18           When a Producing Party gives notice to Receiving Parties that certain
19     inadvertently produced material is subject to a claim of privilege or other
20     protection, the obligations of the Receiving Parties are those set forth in Federal
21     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
22     whatever procedure may be established in an e-discovery order that provides for
23     production without prior privilege review. Pursuant to Federal Rule of Evidence
24     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
25     of a communication or information covered by the attorney-client privilege or
26     work product protection, the parties may incorporate their agreement in the
27     stipulated protective order submitted to the court.
28
                                                 11
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 12 of 14 Page ID #:141




 1     12.   MISCELLANEOUS
 2           12.1 Right to Further Relief. Nothing in this Order abridges the right of
 3     any person to seek its modification by the Court in the future.
 4           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5     Protective Order no Party waives any right it otherwise would have to object to
 6     disclosing or producing any information or item on any ground not addressed in
 7     this Stipulated Protective Order. Similarly, no Party waives any right to object on
 8     any ground to use in evidence of any of the material covered by this Protective
 9     Order.
10           12.3 Filing Protected Material. A Party that seeks to file under seal any
11     Protected Material must comply with Civil Local Rule 79-5. Protected Material
12     may only be filed under seal pursuant to a court order authorizing the sealing of the
13     specific Protected Material at issue. If a Party's request to file Protected Material
14     under seal is denied by the court, then the Receiving Party may file the information
15     in the public record unless otherwise instructed by the court.
16     13.   FINAL DISPOSITION
17           After the final disposition of this Action, as defined in paragraph 4, within
18     60 days of a written request by the Designating Party, each Receiving Party must
19     return all Protected Material to the Producing Party or destroy such material. As
20     used in this subdivision, “all Protected Material” includes all copies, abstracts,
21     compilations, summaries, and any other format reproducing or capturing any of the
22     Protected Material. Whether the Protected Material is returned or destroyed, the
23     Receiving Party must submit a written certification to the Producing Party (and, if
24     not the same person or entity, to the Designating Party) by the 60 day deadline that
25     (1) identifies (by category, where appropriate) all the Protected Material that was
26     returned or destroyed and (2) affirms that the Receiving Party has not retained any
27     copies, abstracts, compilations, summaries or any other format reproducing or
28
                                                 12
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 13 of 14 Page ID #:142




 1     capturing any of the Protected Material. Notwithstanding this provision, Counsel
 2     are entitled to retain an archival copy of all pleadings, motion papers, trial,
 3     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 4     and trial exhibits, expert reports, attorney work product, and consultant and expert
 5     work product, even if such materials contain Protected Material. Any such
 6     archival copies that contain or constitute Protected Material remain subject to this
 7     Protective Order as set forth in Section 4 (DURATION).
 8     14.   VIOLATION
 9           Any willful violation of this Order may be punished by civil or criminal
10     contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
11     authorities, or other appropriate action at the discretion of the Court.
12

13     FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION, IT IS SO
14     ORDERED.
15

16     DATED: September 1, 2021                    _________________________________
                                                   Hon. Pedro V. Castillo
17                                                 United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
                                                  13
     Case 2:21-cv-04276-AB-PVC Document 16 Filed 09/01/21 Page 14 of 14 Page ID #:143




 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4             I, __________ [full name], of __________ [full address], declare under
 5     penalty of perjury that I have read in its entirety and understand the Stipulated
 6     Protective Order that was issued by the United States District Court for the Central
 7     District of California on [date] in the case of OTTO ARCHIVE, LLC v. MH SUB I,
 8     LLC, et al., Case No.: 2:21-cv-04276-AB-PVC. I agree to comply with and to be
 9     bound by all the terms of this Stipulated Protective Order and I understand and
10     acknowledge that failure to so comply could expose me to sanctions and
11     punishment in the nature of contempt. I solemnly promise that I will not disclose in
12     any manner any information or item that is subject to this Stipulated Protective
13     Order to any person or entity except in strict compliance with the provisions of this
14     Order.
15             I further agree to submit to the jurisdiction of the United States District
16     Court for the Central District of California for the purpose of enforcing the terms
17     of this Stipulated Protective Order, even if such enforcement proceedings occur
18     after termination of this action. I hereby appoint __________ [full name] of
19     __________ [full address and telephone number] as my California agent for
20     service of process in connection with this action or any proceedings related to
21     enforcement of this Stipulated Protective Order.
22

23     Date:
24     City and State where signed:
25     Printed name:
26     Signature:
27

28
                                                   14
